Citation Nr: 0924753	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include chronic bronchitis and bronchial asthma.  

2.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from 
February 1969 to February 1971, and in the United States Navy 
from October 1981 to April 1982.  Thereafter, he had 
additional periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal was previously before the Board in November 2008.  
At that time, the Board reopened the claim for service 
connection for a pulmonary disorder based on the receipt of 
new and material evidence.  See 38 C.F.R. § 3.156.  The Board 
remanded entitlement to service connection on the merits in 
order to obtain VA examinations with opinions.  The claim for 
entitlement to SMC based on the loss of use of a creative 
organ was deferred pending the completion of the development 
of the service connection claim for erectile dysfunction, as 
the claim was "inextricably intertwined" with the service 
connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

After review of the subsequent development, the Board finds 
that VA has substantially complied with the directives 
contained in the November 2008 Board remand regarding the 
claim for service connection for a pulmonary disorder and the 
claim is ripe for adjudication upon the merits.  Regarding 
the claim for service connection for ED, the Board finds, as 
discussed below, that the development did not satisfy the 
Board directives and thus another remand of this claim is 
required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for ED and entitlement to 
SMC for loss of use of a creative organ are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to this 
claim that he has not submitted to VA.

2.  The Veteran was treated for several episodes of 
bronchitis during his first period of service and a history 
of chronic bronchitis was noted upon his separation 
examination but the clinical evaluation of his lungs was 
normal at that time and several subsequent post service 
examinations and evaluations performed during his second 
period of active duty were normal.

3.  There is no post-service medical or X-ray evidence of a 
chronic lung disease until many years after the Veteran's 
second period of service and the preponderance of the 
evidence, to include a recent medical opinion, weighs against 
a nexus between a diagnosis of current lung disease and any 
incident of or finding recorded during service.  


CONCLUSION OF LAW

Service connection for a chronic lung disease, to include 
chronic bronchitis, bronchial asthma, and chronic obstructive 
pulmonary disease, is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued an October 2005 VCAA notification 
letter that addressed the issue of service connection for 
bronchitis, providing the basic elements of a service 
connection claim.  A March 2006 letter provided the Veteran 
notice of the information and evidence needed to establish a 
disability rating and an effective date.  In another March 
2006 letter, the RO addressed the claim for service 
connection for asthma, providing the basic elements of a 
service connection claim.

The Board finds that these letters satisfied the VCAA 
notification requirements as the Veteran was provided notice 
regarding the claims for service connection for asthma and 
bronchitis.  Although this claim has been re-characterized 
more broadly as a claim for a pulmonary disorder, these 
letters were adequate to inform the Veteran regarding this 
claim as they informed the Veteran of the evidence needed 
regarding these two specifically clamed pulmonary disorders.  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, the March 2006 letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter that provided Dingess notice was issued after the 
January 2006 rating decision that specifically denied service 
connection for bronchitis.  The Board will therefore consider 
the effect of untimely notice.  The Veteran has subsequently 
been issued multiple supplemental statements of the case to 
include an April 2009 supplemental statement of the case 
issued by the AMC.  This re-adjudication of the claim cured 
the timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

Neither the Veteran, nor his representative, has indicated 
any prejudice caused by the timing error.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129, S. Ct. 
1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  As directed by the November 2008 
Board remand, the Veteran underwent a VA examination in 
February 2009.  The examiner provided the requested opinion 
regarding the contended causal relationship between service 
and the current pulmonary disorder.  The Board finds that 
this examination report is adequate to adjudicate the claim 
and there is no duty to provide another examination.  See 
38 C.F.R. § 3.159(c)(4).

The Board is aware that there is evidence of record that the 
Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  A document of record 
indicates that disability onset date according to SSA was 
June 16, 1994.  There is no indication that VA has sought to 
obtain an existent underlying records that may be in SSA's 
possession.  As part of the directives regarding development 
of the claims remanded below, the Board has directed that 
these records be obtained as these claims had to be remanded 
for additional reasons.  Regarding the claim for service 
connection for a pulmonary disorder, however, the Board finds 
that a remand of this claim to obtain these records is not 
required.  The Board has considered the holding of Tetro v. 
Gober, 14 Vet .App. 110 (2000), and other cases, wherein the 
Court held that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  In the March 2006 VCAA letter, 
however, the Veteran was advised by the RO of the type of 
evidence needed to substantiate his claim for service 
connection.  He was also advised that VA would assist him in 
obtaining relevant evidence, including records of other 
Federal agencies, such as the SSA.  He has never identified 
records of SSA as being relevant, nor has he requested that 
VA obtain these records.  38 U.S.C.A. § 5103A.  It is 
apparent from the record that he was granted SSA disability 
in 1994 during the time that he was treated for significant 
heart disease.  There is no indication that he was treated 
for lung disease during that time.  In fact, as addressed in 
the analysis below, numerous examinations and treatment 
records dated from 1981 to July 1998 were negative for any 
lung disease.  Simply put, there is no suggestion from the 
Veteran or in any of the evidence of record that SSA evidence 
contains any finding or opinion relevant to the nexus 
question at hand.  Therefore, the Board finds that a remand 
to obtain these records is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that for claims filed after June 9, 1998, 
such as the Veteran's claim, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has a pulmonary disorder 
attributable to service.  The Veteran, in essence, has 
highlighted as support for the claim that he was hospitalized 
during service for a pulmonary disorder.  In his May 2006 
substantive appeal (VA Form 9), the Veteran reported that 
bronchitis began during service and had continued to the 
present.

Review of the service treatment records reveals that the 
Veteran sought evaluation and treatment for a pulmonary 
disorder on multiple occasions during his first period of 
active service, from February 1969 to February 1971.  In this 
regard, a March 1969 record documents a diagnosis of acute 
bronchitis.  In October 1969 he was treated for a cough; 
diagnosis was acute bronchitis.  A December 1969 service 
treatment record also documents a finding of bronchitis.  
Another December 1969 record indicates that the Veteran was 
evaluated to rule out a finding of tuberculosis.  After this 
evaluation, the clinician documented that there was no 
evidence of tuberculosis.  In March 1970, a clinician found 
that the Veteran had an upper respiratory infection - 
bronchitis.  Upon separation from this first period of 
service, in January 1971, a report of medical history records 
that the Veteran indicated a history of chronic cough.  The 
clinician adding notes to this record indicated that the 
Veteran had chronic bronchitis, and noted a history of 
smoking.  There is other evidence that the Veteran has a 
smoking history.  The report of medical examination completed 
at this time documents a normal clinical evaluation of the 
lungs.

After the first period of service, the Veteran underwent an 
April 1979 VA examination.  The Veteran reported that he had 
bronchitis for the first time in 1969, in service.  The 
condition lasted two or three weeks.  The Veteran described a 
second and third episode of bronchitis, with the third 
occurring in Vietnam and lasting three to four weeks.  During 
this occurrence of bronchitis, the Veteran reported that he 
was hospitalized for 17 days.  The Veteran reported that 
after discharge from service he continued to have the "same 
symptoms with cough, expectoration and maybe some low fever, 
once a year, every year", for approximately two weeks 
duration.  Cough syrup and Aspirin were the only medications.  
Diagnosis was "Bronchitis, occasionally, by history, 
asymptomatic."  X-ray taken at this time revealed that the 
lung fields were clear and that there was no evidence of 
acute infiltrates or other pleural pulmonary abnormality.  

During the second period of active service and during reserve 
service, the Veteran underwent multiple examinations.  The 
reports documenting these examinations in October 1981, 
September 1983, and December 1987 record that the clinical 
evaluation of the lungs was normal. 

A September 1991 VA treatment record notes a complaint of 
cough.  In a May1994 private record, a clinician documented 
that the Veteran denied chronic cough or sputum production or 
hemoptysis.  An October 1995 VA treatment record documents 
that the Veteran had "[n]o history of respiratory problems.  
History is negative for: dyspnea on exertion or at rest, 
asthmatic attacks, TB, COPD, or hemoptysis."

In a July 1998 general VA examination, the lungs were noted 
to be clear.

A November 1998 VA treatment record documents a diagnosis of 
bronchitis.  The Veteran was noted to be continuing to smoke 
a half pack of cigarettes a day, but was going to quit.  
Another VA record lists acute bronchitis among the Veteran's 
problem list. 

Another record of file summarized X-rays.  These records 
indicate that suspected COPD was found in a January 1999 X-
ray and that a November 1999 X-ray again identified COPD.  A 
December 2001 VA treatment record contains a diagnosis of 
COPD.  A March 2002 VA treatment records documents a history 
of COPD.

Pursuant to the November 2008 Board remand, the Veteran 
underwent a VA examination in February 2009.  The examiner 
reported review of the claims file and that onset of 
bronchitis was in 1969.  It was observed that bronchitis was 
noted multiple times during service but those subsequent 
evaluations that did not find bronchitis.  The examiner 
documented the diagnosis of COPD from an X-ray report, but 
noted that COPD was not among the disabilities on the 
Veteran's August 2008 problem list.  The clinician also noted 
that there was not a history of asthma but that asthma was 
not currently present.  The diagnosis was recorded as COPD.  
The examiner concluded that "chronic bronchitis or COPD is 
less likely related to service because his (episodes of) 
bronchitis during service were acute and there was no 
evidence of chronic bronchitis in 1979.  It became apparent 
in 1999."

Analysis

The Board finds that service connection for a lung disease, 
to include bronchitis, asthma and chronic obstructive 
pulmonary disease (COPD) is not warranted.  Review of the 
Veteran's claims file indicates that the Veteran was treated 
for bronchitis on multiple occasions during the first period 
of service.  Moreover, a history of chronic bronchitis was 
noted upon his first separation from service examination in 
January 1971.  However, the clinical evaluation of the 
Veteran's lungs was reported as normal upon the latter 
examination; there were no pertinent abnormal objective 
findings recorded at that time.  Upon a post-service VA 
examination in April 1979, the Veteran gave a history of 
continued complaints indicative of bronchitis but the X-ray 
examination at that time was normal and the impression was 
bronchitis by history, asymptomatic.  (Emphasis added.)   
Subsequent examinations during his second period of active 
service and thereafter failed to show a lung disorder.  
Although there is later dated post-service evidence of 
diagnosis of bronchitis and COPD, such findings were reported 
many years after service and there is no medical evidence 
that links a current diagnosis of a lung disease to service.  
In fact, as explained below, the only competent opinion that 
addressed the contended causal relationship weighs against 
the claim.

Upon a February 2009 VA examination, the examiner reviewed 
the claims file.  He indicated that the Veteran did not 
currently have nor did he have a history of asthma.  The 
examiner diagnosed COPD, but opined that the pulmonary 
disability was not due to the in-service episodes of 
bronchitis.  The clinician cited findings from the clinical 
record in support of this conclusion, to include that fact 
that there was no diagnosis of a lung disorder at the time of 
the April 1979 VA examination and that COPD was not found 
until 1999, which is approximately 28 years after the 
Veteran's separation from the period of service during which 
he was diagnosed as having bronchitis.  The Board finds that 
the examiner provided adequate rationale for this opinion.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  
Thus, the only medical opinion of record is against the 
contended causal relationship.

The Veteran, in essence, has asserted continuity of 
respiratory symptomatology from the in-service episodes of 
bronchitis during his first period of active duty (February 
1969 to February 1971) to the diagnoses of lung disease 
reported in recent years, to include the most recent 
diagnosis of COPD upon the February 2009 VA examination.  See 
38 C.F.R. § 3.303.  The probative value of this contention is 
outweighed by the multiple evaluations after the initial 
treatment that found that the lungs were normal as outlined 
above.  

The Board is cognizant that the Veteran contends that the he 
has a pulmonary disorder that is attributable to service.  
The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran's contended pulmonary 
disorder is not the type of disability that can be diagnosed 
by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while the Veteran is competent to report 
what comes to him through his senses, such as difficulty 
breathing, he does not have medical expertise to diagnose a 
specific disability or disorder of the lungs.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he 
cannot provide a competent opinion regarding diagnosis or 
causation.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded post-service medical 
evidence of any complaints, clinical findings or X-ray 
evidence indicative of a lung disability until many years 
post the first period of service.  The gap of time of between 
the alleged service and the first medical or X-ray evidence 
of a diagnosis of a disorder is, in itself, significant and 
it weighs against the Veteran's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
pulmonary disorder must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for a lung disease, to include chronic 
bronchitis, bronchial asthma and chronic obstructive 
pulmonary disease, is denied.

REMAND

The remaining claims on appeal are service connection for ED, 
and entitlement to SMC based on the loss of use of a creative 
organ, which is inextricably intertwined with the claim for 
service connection for ED.  See Harris, supra.  

In the November 2008 remand, the Board highlighted that the 
claim for service connection included the claim that the 
disability was secondary to the service-connected diabetes.  
Such a claim can be substantiated on evidence that the claim 
disability was caused or aggravated by the service connected 
disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 
Vet. App. 439 (1995).  

At the time of the remand, the Board noted that there was a 
current diagnosis and a November 2005 opinion that found in 
essence, that the ED was due to nonservice-connected coronary 
artery bypass surgery and not due to diabetes mellitus.  The 
Board found, however, that there was no medical evidence or 
competent opinion that addressed the question of aggravation.  
The Board remanded in order to obtain an opinion that 
addressed the issue, to include the question of aggravation.  

In the February 2009 VA examination, the examiner found that 
the ED was "not caused by or a result of diabetes 
mellitus."  As rationale, the examiner noted that the ED 
predated the diagnosis of diabetes mellitus.  He opined that 
the ED was caused by the Veteran's severe peripheral vascular 
occlusive disease.  The examiner did not address the question 
of aggravation.  In the subsequent April 2009 supplemental 
statement of the case, the AMC only addressed the issue of 
causation and not aggravation.  The question of aggravation 
still needs to be addressed prior to the claim being ripe for 
adjudication upon the merits.  Thus, the appeal must be 
remanded in order to obtain another opinion.  See Stegall, 
supra.  

The Board also notes that, subsequent to the November 2008 
Board remand, the Veteran was issued a December 2008 
notification letter.  This letter did not address secondary 
service connection.  Further, this letter indicated that the 
Veteran needed to submit new and material evidence to reopen 
the claim, citing the rating decision on appeal as final.  
This was in error.  In these circumstances, the Board finds 
that the Veteran should be issued a corrective VCAA 
notification letter that addresses secondary service 
connection, to include based on aggravation, and which 
informs him that such claim will be adjudicated on the 
merits.

As indicated in the decision above, there is evidence that 
the Veteran is in receipt of SSA disability benefits.  Upon 
remand, pursuant to 38 C.F.R. § 3.159, VA should seek to 
obtain his records, to include underlying medical records, 
that is in SSA's possession.  See Tetro, supra.

Regarding the claim for SMC, appellate consideration of the 
claim for SMC based upon loss of use of a creative organ must 
be deferred pending the development and readjudication of the 
claim for service connection for ED.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claims remaining 
on appeal should be obtained and made part of the claims 
file.  38 C.F.R. § 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  

This letter should inform the Veteran 
that the issue of service connection in 
appellate status is service connection 
for erectile dysfunction, on the merits.

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claim for 
ED.  Specifically, the letter should: 
(a) inform the Veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.  

The Veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for ED, to include as 
secondary to service-connected diabetes 
mellitus.  The Veteran should be 
provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for ED should be obtained and 
made part of the record.

3.  Contact SSA and obtain a copy of any 
decision(s) regarding the Veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

4.  The Veteran should be afforded a VA 
genitourinary examination to determine if 
his service-connected diabetes mellitus 
caused or aggravated any current erectile 
dysfunction (ED).  Following review of 
the relevant medical evidence in the 
claims file, the clinical evaluations, 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected diabetes mellitus 
caused or aggravated his ED beyond 
its natural progression?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation/aggravation 
as to find against causation/aggravation.  
More likely and as likely support a 
finding of causation or aggravation; less 
likely weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.   

If it is determined that it is at least 
as likely as not that the Veteran's 
service-connected diabetes aggravated his 
ED, to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the ED (e.g., slight, 
moderate) before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide a reason that the answer 
would require speculation.

5.  After completion to the extent 
possible of the directed development, 
readjudicate the Veteran's claims for 
service connection for ED, to include as 
secondary to service-connected diabetes 
mellitus, and entitlement to SMC due to 
loss of use of a creative organ.  If any 
claim remains denied, issue an 
appropriate supplemental statement of the 
case to the Veteran and his 
representative and forward the case to 
the Board for final adjudication.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


